DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in paragraph [0012], “can” should be “can be”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 4, line 2, it is not clear exactly what “a central point” is referring to and how this point is related to “a central point” stated in claim 1.
In claim 6, lines 1-2, “the base is made of non-metal” is confusing and is inconsistent with the scope of claim 1 because “non-metal” in claim 6 contradicts with “A carpet metal sticker” of claim 1.  What is the extent of being metallic?
In claim 8, line 6, “thichnes” should be “thickness”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lautzenhiser et al. ‘019 (US 2016/0123019 A1).
Regarding claims 1 and 2, Lautzenhiser et al. shows a carpet metal sticker (100) comprising a base (the “metal plate” 100), four hook fixing-carpet areas (fig. 1, the four triangular areas 130, 132, 134, 136) arranged on one side of the base, an adhesive layer on the other side of the base ([0023]), the four hook fixing-
As to claim 3, the hook needles and the base are integrally formed, the hook needles are punched out form the base by stamping ([0037]).   
As to claim 4, the four hook fixing-carpet areas intersect at the central point (fig. 1).
As to claim 5, the four hook fixing-carpet areas equally divide the base ([0046]).
As to claim 7, each of the hook fixing-carpet areas having a shape of triangle (fig. 1), square or polygon.

As to claim 10, see paragraph [0041], lines 1-11.  Additionally, hammering the carpet causes the hook needles to be depressed downwards as well, and therefore the hook needles do not extend out of the back layer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lautzenhiser et al. ‘019 in view of LeBlanc et al. ‘972 (US 9,648,972 B2).
Lautzenhiser et al. ‘019 discloses the carpet sticker as claimed except for the base being made of non-metal.  LeBlanc et al. teaches a similar device made In re Leshin, 125 USPQ 416.
As to the process of welding separate hook needles into the base to form the carpet sticker, neither Lautzenhiser et al. nor LeBlanc et al. shows welding separate hook needles to a base.  Instead, both references form the hook needles integrally with the base by stamping.  However, it would have been an obvious matter of design choice to form the carpet sticker by welding separate hook needles to a base, since applicant has not disclosed that welding two separate components to form the carpet sticker solves any stated problem or is for any particular purpose and it appears that the monolithic carpet sticker taught by Lautzenhiser et al. would perform equally well for holding carpets. In re Kuhle, 188 USPQ 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
US 6,708,367 B2 (Billson) shows a carpet fastener having a base molded from non-metal material and teeth of different material being molded into channels of the base.
US 2014/0047671 A1 (Greathouse et al.) show a carpet fastener having a base with spikes extending upward at an angle, the bottom surface of the base having an adhesive layer and a protective layer.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
January 26, 2022